In our opinion plaintiff was a bare licensee upon appellant’s property. There is no proof that the place where the accident occurred was used in common by the owners of the two properties, or that appellant willfully or wantonly inflicted the injuries upon plaintiff, or by any affirmative acts of negligence caused his accident. (Mendelowitz v. Neisner, 258 N. Y. 181, 184; Carbone v. Mackchil Realty Corp., 296 N. Y. 154, 158-159, and cases there cited.) Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.